Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0204
                        Lower Tribunal No. 17-9278
                           ________________


                               David Reed,
                                  Appellant,

                                       vs.

         Deutsche Bank National Trust Company, etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, David C. Miller, Judge.

     The D'Apuzzo Law          Firm,    and    Theodore    D.   D'Apuzzo   (Ft.
Lauderdale), for appellant.

      Aldridge | Pite, LLP, and Zachary Y. Ullman, and Julia Y. Poletti
(Delray Beach), for appellee.


Before LOGUE, LINDSEY, and GORDO, JJ.

     PER CURIAM.
Affirmed.




            2